Fourth Court of Appeals
                                San Antonio, Texas
                                    December 20, 2021

                                    No. 04-21-00392-CV

      EILENBERGER’S, INC. d/b/a Sunshine Distributors of SA and William L. Jones,
                                   Appellants

                                             v.

                               WESTPOINT HOME, LLC,
                                     Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI08806
                          Honorable Aaron Haas, Judge Presiding


                                      ORDER

       Appellant’s brief was originally due on November 19, 2021. Appellant has been granted
one previous extension until December 20, 2021. On December 16, 2021, appellant filed an
unopposed motion for an extension until January 19, 2022. Appellant states the parties are
engaged in settlement discussions.

       The motion is GRANTED, and appellant is ORDERED to file its brief no later than
January 19, 2022. Further requests for an extension to file a brief are discouraged absent
extenuating circumstances.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court